EXHIBIT 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made effective as of
January 1, 2009 (the “Effective Date”), by and between Northstar Neuroscience,
Inc. (“Northstar” or the “Company”) and Brian Dow (“Employee”).

The parties agree as follows:

1. Employment. Company hereby employs Employee, and Employee hereby accepts such
employment, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Employee is employed as Vice President of Finance and Chief
Financial Officer of the Company, reporting to the Chief Executive Officer and
the Northstar Board of Directors (the “Board”), and shall have such duties and
responsibilities consistent with such position as may be reasonably assigned
from time to time.

2.2 Best Efforts; Full-time. Employee shall faithfully and diligently perform
all duties assigned to Employee. Employee will expend Employee’s best efforts on
behalf of Northstar, and will abide by all policies and decisions made by
Northstar, as well as all applicable federal, state and local laws, regulations
or ordinances. Employee will act in the best interests of Northstar at all
times. Employee shall devote Employee’s full business time and efforts to the
performance of Employee’s assigned duties for Northstar, unless Employee
notifies Northstar in advance of Employee’s intent to engage in other paid work
and receives Northstar’s express written consent to do so.

2.3 Work Location. Employee’s principal place of work shall be located in
Seattle, Washington, or such other location as the parties may agree from time
to time.

3. Term. The term of this Agreement shall begin on the Effective Date and shall
continue until it is terminated pursuant to Section 7 herein (the “Term”).

4. Compensation.

4.1 Base Salary. As compensation for Employee’s performance of Employee’s duties
hereunder, and effective as of the Effective Date, Northstar shall pay to
Employee a base salary approved by the Compensation Committee of the Board of
One Hundred Ninety-Two Thousand Dollars ($192,000), payable in accordance with
Northstar’s normal payroll practices.

4.2 Bonus. Employee shall be entitled to the same cash or equity-based bonus
opportunities as similarly-situated Northstar executives.



--------------------------------------------------------------------------------

4.3 Performance and Salary Review. Northstar may periodically review Employee’s
performance. Adjustments to salary or other compensation, if any, will be made
by Northstar in its sole and absolute discretion.

4.4 Employment Taxes. All of Employee’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by Northstar.

5. Customary Fringe Benefits. Employee will be eligible for all customary and
usual fringe benefits generally available to senior executives of Northstar,
subject to the terms and conditions of Northstar’s benefit plan documents.
Northstar reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Employee.

6. Business Expenses. Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Employee’s duties
on behalf of Northstar. To obtain reimbursement, expenses must be submitted
promptly, with appropriate supporting documentation, in accordance with
Northstar’s policies.

7. Termination.

7.1 At-Will Employment. Either Employee or Northstar shall have the right to
terminate the employment relationship at any time, with or without cause or
advance notice. It is expressly understood that the employment relationship is
at-will, and nothing in this Agreement alters such at-will employment
relationship. Any change to this at-will employment relationship must be by a
separate, specific, written agreement signed by Employee and an authorized
representative of Northstar.

7.2 Termination for Cause by Northstar. Northstar may terminate Employee’s
employment immediately at any time for Cause, with or without advance notice.
For purposes of this Agreement, “Cause” is defined as, in the good-faith
discretion of the Board, any of the following, upon thirty (30) days’ written
notice and opportunity to cure if such item is reasonably susceptible to cure:
(a) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Employee; (b) Employee’s material breach of this
Agreement or the Confidentiality, Inventions and Noncompetition Agreement
between Northstar and Employee (the “Confidentiality Agreement”); (c) Employee’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; (d) Employee’s willful
or habitual neglect of duties; (e) Employee’s failure to perform the essential
functions of Employee’s position, with or without reasonable accommodation, due
to a mental or physical disability; (f) sustained unsatisfactory performance; or
(g) Employee’s death. In the event Employee’s employment is terminated in
accordance with this Section 7.2, Employee shall be entitled to receive only
unpaid base salary at the rate then in effect and accrued and unused paid time
off, each prorated to the date of termination, and Northstar shall have no
further or other obligations to Employee pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

7.3 Termination Without Cause or Resignation for Good Reason Prior to a Change
in Control. In the event that, prior to a Change in Control (as defined in the
Northstar 2006 Performance Incentive Plan), Employee is terminated by Northstar
other than for Cause or Employee resigns prior to a Change in Control as a
result of either: (i) a material adverse change in Employee’s duties and title
without Employee’s consent, as measured against Employee’s title and duties
immediately prior to such change; (ii) a material reduction (defined as at least
a 10% reduction during a twenty-four (24) month period) in Employee’s base
salary without Employee’s written consent; or (iii) the office at which Employee
is required to report is relocated by more than fifty (50) miles from
Northstar’s present location, without Employee’s consent (each, a “Good
Reason”), Employee will receive Employee’s base salary then in effect and
accrued and unused paid time off, each prorated to the date of termination or
resignation, and, subject to the second to last sentence of this Section 7.3: a
severance payment equal to six (6) months of Employee’s base salary then in
effect,(but in no event less than the greater of $96,000 or 50% of Employee’s
highest annualized base salary paid during the preceding 24 months) payable in
full promptly following Employee’s execution of the release referenced in this
Section 7.3 and the expiration of any applicable revocation period; vesting of
an additional twelve (12) months of Employee’s stock options from date of
termination or resignation; any earned bonus for which Employee was eligible,
prorated to the date of termination or resignation to be paid out according to
Northstar’s normal pay-out schedule after Northstar has determined whether a
bonus is payable and, if so, the amount of such prorated bonus; and should
Employee timely elect COBRA insurance continuation coverage and remain eligible
for such coverage, reimbursement at a rate equal to the amount contributed by
Northstar for Employee’s insurance coverage premium effective as of the date of
termination or resignation for twelve (12) months following termination or
resignation, upon proof of payment by Employee, provided, however, that, in
addition to the foregoing and only in the case of a termination without Cause,
Employee will receive full acceleration of all of the then-unvested shares
subject to stock options and other equity awards that were granted by Northstar
to Employee between April 1, 2008 and January 15, 2009. Employee’s receipt of
the severance, vesting and COBRA benefits set forth in this Section 7.3 are
subject to Employee: (a) complying with all surviving provisions of this
Agreement as specified in Section 12.7 below; and (b) executing a full general
release in a form acceptable to Northstar, releasing all claims, known or
unknown, that Employee may have against Northstar or its officers, directors,
employees or agents arising out of or in any way related to Employee’s
employment, termination or resignation of employment with Northstar and such
release becoming effective in accordance with its terms no later than ninety
(90) days following such termination or resignation. For avoidance of doubt,
Employee’s voluntary termination of employment other than for Good Reason will
not give rise to any rights under this Agreement.

7.4 Termination Without Cause or Resignation for Good Reason Following a Change
in Control. In the event that, within twelve (12) months following a Change in
Control, Employee is terminated other than for Cause or Employee resigns for
Good Reason, Employee will receive Employee’s base salary then in effect and any
unused paid time off, each prorated to the date of termination or resignation,
and, subject to the last sentence of this Section 7.4,a severance payment equal
to six (6) months of Employee’s base salary then in effect, (but in no event
less than the greater of $96,000 or 50% of Employee’s highest annualized base
salary paid during the preceding 24 months), payable in full promptly

 

3



--------------------------------------------------------------------------------

following Employee’s execution of the release referenced in this Section 7.4 and
the expiration of any applicable revocation period; full acceleration of all of
the then-unvested shares subject to stock options held by the Employee; any
earned bonus for which Employee was eligible, prorated to the date of
termination or resignation to be paid out according to Northstar’s normal
pay-out schedule after Northstar has determined whether a bonus is payable and,
if so, the amount of such prorated bonus; and should Employee timely elect COBRA
insurance continuation coverage and remain eligible for such coverage,
reimbursement at a rate equal to the amount contributed by Northstar for
Employee’s insurance coverage premium effective as of the date of termination or
resignation for twelve (12) months following termination or resignation, upon
proof of payment by Employee. Employee’s receipt of the severance, vesting and
COBRA benefits set forth in this Section 7.4 are subject to employee:
(a) complying with all surviving provisions of this Agreement as specified in
Section 12.7 below; and (b) executing a full general release in a form
acceptable to Northstar, releasing all claims, known or unknown, that Employee
may have against Northstar or its officers, directors, employees or agents
arising out of or any way related to Employee’s employment, termination or
resignation of employment with Northstar and such release becoming effective in
accordance with its terms no later than ninety (90) days following such
termination or resignation.

7.5 280G and 409A. If, due to the benefits provided under this Section 7,
Employee is subject to any excise tax due to characterization of any amounts
payable under this Section 7 as excess parachute payments pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
gross amount payable in cash under this Section 7 will be reduced (to the least
extent possible) in order to avoid any “excess parachute payment” under
Section 280G(b)(1) of the Code. This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Code and any regulations and
Treasury guidance promulgated thereunder. The Company shall undertake to
administer, interpret, and construe this Agreement in a manner that does not
result in the imposition on Employee of any additional tax, penalty, or interest
under Section 409A of the Code. Northstar agrees to pay Employee an amount equal
to 20 percent (20%) of any severance payment that is subject to the additional
tax imposed by Section 409A of the Code (excluding the payment described in this
sentence) (the “Gross-Up Payment”). Northstar will make the Gross-Up Payment at
the same time it makes the first severance payment hereunder. If requested by
Employee, the parties shall amend or modify this Agreement in order to comply
with the provisions of Section 409A of the Code (including any amendment or
replacement of such section), to the extent applicable.

For purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, Employee, as specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (a) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (b) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

4



--------------------------------------------------------------------------------

“Termination of employment,” “resignation,” or words of similar import, as used
in this Agreement means, for purposes of any payments under this Agreement that
are payments of deferred compensation subject to Section 409A of the Code, the
Employee’s “separation from service” as defined in Section 409A of the Code.

If a payment obligation under this Agreement arises on account of the Employee’s
separation from service while the Employee is a “specified employee” (as defined
under Section 409A of the Code and determined in good faith by the Company), any
payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)), that is scheduled to be
paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within fifteen (15) days after the end of the
six-month period beginning on the date of such separation from service or, if
earlier, within fifteen (15) days after the appointment of the personal
representative or executor of the Employee’s estate following his death.

8. Confidentiality. Employee agrees to read, sign and abide by Company’s
Confidentiality, Inventions and Noncompetition Agreement, which is provided with
this Agreement and incorporated herein by reference.

9. No Conflict of Interest. During the term of Employee’s employment with
Northstar and during any period Employee is receiving payments from Northstar,
Employee must not engage in any work, paid or unpaid, that creates an actual or
potential conflict of interest with Northstar, as may be determined in good
faith by Northstar in its sole and absolute discretion. If Northstar believes
such a conflict exists during the term of this Agreement, Northstar may ask
Employee to choose to discontinue the other work or resign employment with
Northstar. If Northstar believes such a conflict exists during any period in
which Employee is receiving payments pursuant to this Agreement, Northstar may
ask Employee to choose to discontinue the other work or forfeit the remaining
severance and other payments under this Agreement. In addition, Employee agrees
not to refer any client or potential client of Northstar to competitors of
Northstar, without obtaining Northstar’s prior written consent, during the term
of Employee’s employment and during any period in which Employee is receiving
payments from Northstar pursuant to this Agreement.

10. Mutual Non-Disparagement. Employee will not, during the term of this
Agreement or after the termination hereof, disparage Northstar, its products,
services, agents or employees. Northstar’s officers and directors will not,
during the term of this Agreement or after the termination hereof, disparage
Employee.

11. Injunctive Relief. Employee acknowledges that Employee’s breach of the
covenants contained in Sections 2.2 and 8 through 10 (collectively “Covenants”)
would cause irreparable injury to Northstar and agrees that in the event of any
such breach, Northstar shall be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security.

 

5



--------------------------------------------------------------------------------

12. General Provisions.

12.1 Successors and Assigns. The rights and obligations of Northstar under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Northstar. Employee shall not be entitled to assign any of
Employee’s rights or obligations under this Agreement.

12.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

12.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statute at issue, if any, authorizes the award of attorneys’ fees to
the prevailing party.

12.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

12.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Employee Acknowledges that Employee has had an opportunity to review and revise
the Agreement and have it reviewed by legal counsel, if desired, and, therefore,
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

12.6 Governing Law. The parties agree that this Agreement, and any disputes
arising under this Agreement, will be governed by and construed in accordance
with the laws of the state of Washington, without giving effect to any conflict
of laws principle to the contrary. The parties agree that venue for any dispute
arising under this Agreement will lie exclusively in the state or federal courts
located in King County, Washington, and the parties irrevocably waive any right
to raise forum non conveniens or any other argument that Washington is not the
proper venue. The parties irrevocably consent to personal jurisdiction in the
state and federal courts of the state of Washington.

12.7 Survival. Sections 7 (“Termination”), 8 (“Confidentiality”), 9 (“No
Conflict of Interest”), 10 (“Mutual Non-Disparagement”), 11 (“Injunctive
Relief”), 12 (“General Provisions”) and 13 (“Entire Agreement”) of this
Agreement shall survive Employee’s employment by Northstar.

 

6



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, including the Confidentiality Agreement
incorporated herein by reference, the Restricted Stock Grant Agreement, the 2006
Plan, the Northstar 1999 Stock Option Plan and related option documents in place
at the time of this signing, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, including the Severance Program for Director Level Employees (July 2008)
dated July 28, 2008 (except that the 2008 revised bonus target total of $18,000
referenced therein shall survive). This Agreement may be amended or modified
only by a supplemental written agreement signed by Employee and an authorized
representative of Northstar. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

  Brian Dow Dated: December 4, 2008   /s/ Brian B. Dow     NORTHSTAR
NEUROSCIENCE, INC. Dated: December 4, 2008       By:   /s/ John S. Bowers Jr.  
Name:   John S. Bowers Jr.   Title:   President and Chief Executive Officer  
Address:  

2401 Fourth Avenue, Suite 300

Seattle, Washington 98121

 

7